Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to the amendment filed on 06/30/2022. As directed by the amendment: claims 1, 10, and 12 have been amended, no claims have been withdrawn, claims 5-7 have been cancelled, and a new claim 14 has been added.  Thus, claims 1-4 and 8-14 are presently under consideration in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Koji et al. (JP 2016078835, used JP 2016078835_translation.pdf as equivalent) in view of AHN et al. (US 20150176791), Kim et al. (US 20190239383), and Mori et al. (US 20170240138).
Regarding claims 1 and 14, Koji et al. discloses an electromagnetic wave utilizing system (abstract), comprising: 
an electromagnetic wave apparatus 10 (fig. 5, i.e. called a detection unit) configured to perform at least one of transmitting and receiving of an electromagnetic wave (i.e. light and/or signal) (¶ 0068, 0124, 0134-0135); and 
a heater 35 (fig. 2) that heats a passage member 30 (fig. 5) through which the electromagnetic wave passes (¶ 0013, 0111, i.e. a plurality of heat rays), wherein 
the heater 35 (fig. 2) includes: 
a heating element 35d (fig. 2, i.e. wires) that generates heat when energized (¶ 0014, 0037); and 
a holder (i.e. binder) that holds the heating element 35d (fig. 2, i.e. wires) (¶ 0014), 
the heating element 35d (fig. 2, i.e. wires) and the holder (i.e. binder) are transparent to allow the electromagnetic wave to transmit therethrough (¶ 0014-0015, 0110-0111, 0124, 00126),
 the passage member is a window 30 (fig. 5, i.e. a windshield/window or called a wind screen; ¶ 0117), 
Serial No. 16/692,889Page 2 of 16the electromagnetic wave utilizing system further comprising a heater controlling unit (10, i.e. a detection unit) configured to: 
determine whether the window is likely to fog up (¶ 0082); and 
energize the heater 35 (fig. 2) upon determining that the window  30 (fig. 5, i.e. a windshield/window) is likely to fog up (¶ 0082-0084, 0124).
Koji et al. discloses all the limitations of the claimed invention as set forth above, except for the electromagnetic wave apparatus transmits and/or receives the electromagnetic wave while rotating on a horizontal plane, and the heater is configured to rotate together with the electromagnetic wave apparatus or to surround the electromagnetic wave apparatus 360 degrees in a horizontal direction, the electromagnetic wave apparatus is a camera that captures a scene outside a vehicle through the window, and the heater is located at an area of the window that is within a field of view of the camera.
However, Kim et al teaches the electromagnetic wave apparatus 7 (fig. 20, i.e. a camera) transmits and/or receives the electromagnetic wave (i.e. signal) while rotating on a horizontal plane (¶ 0066). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Koji‘s reference, to include such camera as set forth above, as suggested and taught by Kim, for the purpose of obtaining a wide outer area of the outer housing (¶ 0036).
Moreover, AHN et al. teaches the heater 60, 70 (fig. 3, i.e. front and rear heat sink) is configured to surround the electromagnetic wave apparatus 10 (fig. 3, i.e. a laser diode) 360 degrees in a horizontal direction T2 (fig. 4) (¶ 0014, 0030, i.e. surrounding). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such heater arrangement as set forth above, as suggested and taught by AHN, for the purpose of prolonging the useful life of the laser optical system and improving durability (¶ 0012).
Furthermore, Mori et al. teaches the electromagnetic wave apparatus is a camera 10 (fig. 1, i.e. also called an imager) that captures a scene outside a vehicle 2 (fig. 1) through the window 12 (fig. 1), and the heater 18 (fig. 1) is located at an area of the window 12 (fig. 1) that is within a field of view of the camera 10 (fig. 1) (abstract) . Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such camera/imager as set forth above, as suggested and taught by Mori, for the purpose of preventing the glass fogging or defog the glass so that the vehicle-mounted camera can favorably capture an image of the outside of the vehicle (¶ 0004).
With respect to claim 2, Koji et al. in view of Kim et al., AHN et al., and Mori et al. discloses the limitations of the claimed invention as set forth above of which Koji further discloses wherein the heating element 35d (fig. 2, i.e. wires) is made of carbon nanotube (i.e. a transparent thin film-like any of carbon nanotubes, metal particles, carbon particles, and metal oxide particles) (¶ 0014).
With respect to claim 3, Koji et al. in view of Kim et al., AHN et al., and Mori et al. discloses the limitations of the claimed invention as set forth above of which Koji further discloses wherein the passage member 30 (fig. 5, i.e. a windshield) is made of resin (¶ 0117).
With respect to claim 4, Koji et al. in view of Kim et al., AHN et al., and Mori et al. discloses the limitations of the claimed invention as set forth above of which AHN further discloses wherein the electromagnetic wave apparatus 10 (fig. 3, i.e. a laser diode) is configured to: transmit a laser as the electromagnetic wave (i.e. white light); and receive the laser that is reflected by an object 50 (fig. 3, i.e. internal reflecting surface), and the passage member is a cover 80 (fig. 3) that protects the electromagnetic wave apparatus 10 (fig. 3, i.e. a laser diode) (¶ 0015, 0030). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such apparatus arrangement as set forth above, as suggested and taught by AHN, for the purpose of preventing the leakage of light and maximizing light efficiency (¶ 0035).
With respect to claim 8, Koji et al. in view of Kim et al., AHN et al., and Mori et al. discloses the limitations of the claimed invention as set forth above of which Koji further discloses wherein the heater 35 (fig. 2) has a pair of electrodes 41, 42 (fig. 2) electrically connected to the heating element 35d (fig. 2), and the electrodes 41, 42 (fig. 2) are located outside of the field of view (see figure 2) (¶ 0015).
With respect to claim 9, Koji et al. in view of Kim et al., AHN et al., and Mori et al. discloses the limitations of the claimed invention as set forth above of which AHN further discloses wherein the electromagnetic wave apparatus 10 (fig. 3, i.e. a laser diode) is configured to: transmit visible light as the electromagnetic wave (i.e. white light); and the passage member is a cover 80 (fig. 3) that protects the electromagnetic wave apparatus 10 (fig. 3, i.e. a laser diode) (¶ 0015, 0030). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such apparatus arrangement as set forth above, as suggested and taught by AHN, for the purpose of preventing the leakage of light and maximizing light efficiency (¶ 0035).
With respect to claim 10, Koji et al. in view of Kim et al., AHN et al., and Mori et al. discloses the limitations of the claimed invention as set forth above of which Koji further discloses a processor (¶ 0068, 0135, i.e. a microcomputer) programmed to: determine whether the window (30, i.e. a windshield/widow) (¶ 0013) is likely to fog up (¶ 0004); and energize the heater 35 (fig. 2) upon determining that the window is likely to fog up (¶ 0019, 0026, 0037, 0082).
With respect to claim 11, Koji et al. in view of Kim et al., AHN et al., and Mori et al. discloses the limitations of the claimed invention as set forth above of which Koji further discloses a window surface humidity sensor 17 (figs. 6-7) (¶ 0046) or (¶ 0027, i.e. the humidity detection device) configured to detect: 
a relative humidity (RH) of an air in a vehicle cabin at a position near the window 30 (fig. 5, i.e. a windshield/window or called a wind screen (¶ 0013, 0049, 0071, 0117); 
a temperature of an air in the vehicle cabin at a position near the window (¶ 0050, i.e. using an air temperature sensor 18 and a glass temperature sensor 23); and 
a temperature of a surface of the window (i.e. the windshield temperature using a glass temperature sensor 23), wherein the processor (¶ 0068, 0135, i.e. a microcomputer) is further programmed to: 
calculate a window surface relative humidity RHw (i.e. the windshield surface relative humidity) based on the relative humidity (RH), the temperature of the air, and the temperature of the surface of the window (i.e. the windshield temperature) detected by the window surface humidity sensor 17 (figs. 6-7) (¶ 0046, 0074); 
determine whether the window surface relative humidity RHw (i.e. the windshield surface relative humidity) is equal to or greater than a threshold (i.e. a reference value) (¶ 0071-0072, 0075); and 
determine that the window 30 (fig. 5, i.e. a windshield/window or called a wind screen (¶ 0013, 0117) is likely to fog up (¶ 0004) upon determining that the window surface relative humidity RHw (i.e. the windshield surface relative humidity) is equal to or greater than the threshold  (i.e. a reference value) (¶ 0075, 0078, 0144).
With respect to claim 12, Koji et al. in view of Kim et al., AHN et al., and Mori et al. discloses the limitations of the claimed invention as set forth above of which Koji further discloses a processor (¶ 0068, 0135, i.e. a microcomputer) programmed to: determine whether the window  (30, i.e. a windshield/widow) (¶ 0013) fogs up (¶ 0019); and energize the heater 35 (fig. 2) upon determining that the window fogs up (¶ 0037).
With respect to claim 13, Koji et al. in view of Kim et al., AHN et al., and Mori et al. discloses the limitations of the claimed invention as set forth above of which Koji further discloses a window surface humidity sensor 17 (figs. 6-7) (¶ 0046) or (¶ 0027, i.e. the humidity detection device) configured to detect: 
a relative humidity (RH) of an air in a vehicle cabin at a position near the 15Attorney Docket No. 4041 J-003709-US-COwindow (30, i.e. a windshield/widow) (¶ 0013, 0049, 0071); 
a temperature of an air in the vehicle cabin at a position near the window (¶ 0050, i.e. using an air temperature sensor 18 and a glass temperature sensor 23); and 
a temperature of a surface of the window (i.e. the windshield temperature using a glass temperature sensor 23), wherein 
the processor (¶ 0068, 0135, i.e. a microcomputer) is further programmed to determine whether the window fogs up (¶ 0004) based on the relative humidity (RH), the temperature of the air, and the temperature of the surface of the window (i.e. the windshield temperature) detected by the window surface humidity sensor 17 (figs. 6-7) (¶ 0046, 0074).

Response to Amendment
Applicant’s arguments with respect to Claim Interpretation from previous Office action have been fully considered and are persuasive.  Therefore, it has been withdrawn. 

Response to Arguments
Applicant’s arguments with respect to amended claim(s) 1, 10, 12, and a new claim 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues on pages 10-12 of the REMARKS that, for example, “Specifically in this regard, amended independent Claim 1 sets forth Applicant's unique and innovative arrangement and orientation of components, reciting an electromagnetic wave utilizing system including, in part, "the passage member is a window, the electromagnetic wave apparatus is a camera that captures a scene outside a vehicle through the window, and the heater is located at an area of the window that is within a field of view of the camera, the electromagnetic wave utilizing system further comprising a heater controlling unit configured to: determine whether the window is likely to fog up; and energize the heater upon determining that the window is likely to fog up." Koji et al., alone or in combination with Ahn et al. and Hirai et al. or any of the other references cited, does not disclose, teach or suggest, at least, any structure similar to an electromagnetic wave utilizing system including, in part, "the passage member is a window, the electromagnetic wave apparatus is a camera that captures a scene outside a vehicle through the window, and the heater is located at an area of the window that is within a field of view of the camera, the electromagnetic wave utilizing system further comprising a heater controlling unit configured to: determine whether the window is likely to fog up; and energize the heater upon determining that the window is likely to fog up" as recited in amended independent Claim 1 of Applicant's claimed disclosure. There is no motivation or incentive in Koji et al., alone or in combination with Ahn et al. and Hirai 92,889 Page 11 of 16 et al. or any of the other references cited, to arrive at Applicant's disclosure as claimed. In fact, the cited references teach away from and articulate various disadvantages associated with the arrangement, configuration and orientation of components taught in Applicant's claimed disclosure.” 

In response to Applicant’s argument as set forth above, it is noted that a teaching away requires a reference to actually criticize, discredit, or otherwise discourage investigation into the claimed solution. See In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004). It has been further instructed that the Examiner will not read into a reference a teaching away from a process where no such language exists. See DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1364 (Fed. Cir. 2006). In this case, Applicant’s arguments with respect to amendments to the independent claim 1 to further include new features are moot because the amended features have not been entered.
Applicant also argues on page 12 of the REMARKS that “Second, the Examiner alleges that a laser diode transmits and/or receives the electromagnetic wave while rotating on a horizontal plane T2. However, there is no mention in Ahn et al. that the laser diode rotates on the horizontal plane T2.”
In response to applicant’s argument that “there is no mention in Ahn et al. that the laser diode rotates on the horizontal plane T2.” As set forth above, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Examiner agrees to disagree because even through Ahn does not disclose the laser diode rotates on the horizontal plane.  However, Ahn teaches a circular fluorescent body 30 as seen in figure 2. This circular feature 30 corresponding to the rotation of the camera light incident which allows all light radial outputted from the laser diode 10 to be incident on it (¶ 0031, 0037-0038).
Therefore, Koji et al in view of Kim et al., AHN et al., and Mori et al. fully meets all the claimed limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KET D DANG whose telephone number is (571)270-7827. The examiner can normally be reached Monday - Thursday 7:30 am 4:30 pm; Friday 7:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KET D DANG/Examiner, Art Unit 3761                                                                                                                                                                                                        

/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761